As filed with the Securities and Exchange Registration No. 033-75998 Commission on April 15, 2011 Registration No. 811-02512 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 30 To REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Variable Annuity Account B of ING Life Insurance and Annuity Company One Orange Way, Windsor, Connecticut 06095-4774 Depositor’s Telephone Number, including Area Code: (860) 580-2824 J. Neil McMurdie, Senior Counsel ING US Legal Services One Orange Way, C2N, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) It is proposed that this filing will become effective: immediately upon filing pursuant to paragraph (b) of Rule 485 X on April 29, 2011 pursuant to paragraph (b) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Individual Nonqualified Deferred Fixed and Variable Annuity Contracts PART A ING Life Insurance and Annuity Company Variable Annuity Account B Individual Nonqualified Variable Annuity CONTRACT PROSPECTUS  APRIL 29, 2011 The Contract. The contracts described in this prospectus are individual The Funds nonqualified deferred fixed and variable annuity contracts issued by ING Fidelity ® VIP Contrafund ® Portfolio Life Insurance and Annuity Company (the Company, we, us, our). They are (Initial Class) intended to provide retirement benefits to individuals who either are not Fidelity ® VIP Equity-Income Portfolio (Initial Class) participating in a formal retirement plan or are participating in a formal Fidelity ® VIP Growth Portfolio retirement plan but want to supplement their benefits. (Initial Class) Fidelity ® VIP Overseas Portfolio Why Reading this Prospectus Is Important. This prospectus contains facts (Initial Class) about the contracts and their investment options you should know before ING Balanced Portfolio (Class I) purchasing. This information will help you decide if the contracts are right ING BlackRock Large Cap Growth for you. Please read this prospectus carefully and keep it for future Portfolio (Class I) reference. ING BlackRock Science and Technology Opportunities Portfolio (Class I) ING Global Bond Portfolio (I Class) Investment Options. The contracts offer variable investment options and a ING Growth and Income Portfolio fixed interest option. When we establish your account, you instruct us to (Class I) direct your account dollars to any of the available investment options. ING Intermediate Bond Portfolio (Class I) Variable Investment Options. These options are called subaccounts. The ING International Index Portfolio subaccounts are within Variable Annuity Account B (the separate account), (Class S) a separate account of the Company. Each subaccount invests in one of the ING Invesco Van Kampen Equity and mutual funds listed on this page. Earnings on amounts invested in a Income Portfolio (Class I) ING Large Cap Growth (Class I) subaccount will vary depending upon the performance of its underlying ING Money Market Portfolio mutual fund. You do not invest directly in or hold shares of the funds. (Class I) ING Oppenheimer Global Portfolio Fixed Interest Option. (Class I) ING Russell TM Large Cap Growth Index  Fixed Account Portfolio (Class I) ING Strategic Allocation Conservative Except as specifically mentioned, this prospectus describes only the variable Portfolio (Class I) investment options. However, we describe the Fixed Account in Appendix I ING Strategic Allocation Growth of this prospectus. Portfolio (Class I) ING Strategic Allocation Moderate Risks Associated with Investing in the Funds. The funds in which the Portfolio (Class I) subaccounts invest have various risks. Information about the risks of ING Templeton Foreign Equity Portfolio investing in the funds is located in the Investment Options section on (Class I) page 10 and in each fund prospectus. Read this prospectus in conjunction ING Thornburg Value Portfolio (Class I) with the fund prospectuses, and retain the prospectuses for future reference. ING T. Rowe Price Diversified Mid Cap Growth Portfolio (Class I) These contracts are not deposits with, obligations of or guaranteed or ING T. Rowe Price Growth Equity endorsed by any bank, nor are they insured by the FDIC. The contracts Portfolio (Class I) are subject to investment risk, including the possible loss of the ING UBS U.S. Large Cap Equity principal amount invested. Portfolio (Class I) These funds are structured as fund of funds that invest directly in shares of underlying funds. See Fees  Fund Fees and Expenses for additional information. This fund has changed its name to the name listed above on or about the date of this prospectus. See Appendix II  Description of Underlying Funds for a complete list of former and current fund names. PRO.75998-11 CONTRACT PROSPECTUS  APRIL 29, 2011 (CONTINUED) Compensation. We pay compensation to broker/dealers whose registered representatives sell the contracts. See Contract Distribution for further information about the amount of compensation we pay. Getting Additional Information. If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the funds summary prospectus. You may obtain the April 29, 2011 Statement of Additional Information (SAI) free of charge by indicating your request on your application materials, by calling the Company at 1-800-262-3862 or by writing us at the address listed in the Contract Overview - Questions: Contacting the Company section of this prospectus. You may also obtain a prospectus or an SAI for any of the funds by calling that number. This prospectus, the SAI and other information about the separate account may be obtained by accessing the Securities and Exchange Commissions (SEC) web site, http://www.sec.gov . Copies of this information may also be obtained, after paying a duplicating fee, by contacting the SEC Public Branch. Information on the operation of the SEC Public Reference Branch may be obtained by calling 1-202-551-8090 or 1-800-SEC-0330, e-mailing publicinfo@sec.gov or by writing to SEC Public Reference Branch, treet, NE, Room 1580, Washington, D.C. 20549. When looking for information regarding the contracts offered through this prospectus, you may find it useful to use the number assigned to the registration statement under the Securities Act of 1933. This number is 033-75998. The SAI table of contents is listed on page 40 of this prospectus. The SAI is incorporated into this prospectus by reference. Additional Disclosure Information. Neither the SEC nor any state securities commission has approved or disapproved the securities offered through this prospectus or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state that does not permit their sale. We have not authorized anyone to provide you with information that is different from that contained in this prospectus. PRO.75998-11 2 TABLE OF CONTENTS Contract Overview 4 Contract Design Contract Facts Questions: Contacting the Company (sidebar) Sending Forms and Written Requests in Good Order (sidebar) Contract Phases: The Accumulation Phase, The Income Phase 5 Fee Table 6 Condensed Financial Information 8 Variable Annuity Account B 8 The Company 9 Investment Options 10 Transfers Among Investment Options 11 Purchase and Rights 14 Right to Cancel 15 Fees 16 Your Account Value 20 Withdrawals 22 Systematic Distribution Options 23 Death Benefit 24 The Income Phase 26 Contract Distribution 29 Tax Considerations 32 Other Topics 36 Anti-Money Laundering - Payment Delay or Suspension - Performance Reporting - Voting Rights - Contract Modification - Transfer of Ownership: Assignment - Legal Matters and Proceedings Contents of the Statement of Additional Information 39 Appendix I - Fixed Account 40 Appendix II - Description of Underlying Funds 41 Appendix III - Condensed Financial Information CFI - 1 PRO.75998-11 3 CONTRACT OVERVIEW Questions: Contacting the Company. To answer your The following summarizes contract information. Read each section of this questions, contact your local prospectus for additional information. representative or write or call the Company through: Contract Design ING The contracts described in this prospectus are individual nonqualified USFS Customer Service fixed and variable annuity contracts. They are intended as a retirement Defined Contribution savings vehicle that defers taxes on investment earnings and offers a Administration variety of investment options to help meet long-term financial goals. P.O. Box 990063 Hartford, CT 06199-0063 Contract Facts 1-800-262-3862 Free Look/Right to Cancel: You may cancel your contract within ten Sending Forms and Written days (some states may require more than ten days) of receipt. See Right Requests in Good Order. to Cancel. If you are writing to change your beneficiary, request a withdrawal, Death Benefit: Your beneficiary may receive a financial benefit in the or for any other purpose, contact event of your death during both the accumulation and income phases. The us or your local representative to availability of a death benefit during the income phase depends on the learn what information is required income phase payment option selected. See Death Benefit and The for the request to be in good Income Phase. order. By contacting us, we can provide you with the appropriate Withdrawals: During the accumulation phase you may withdraw all or administrative form for your part of your account value. Certain fees, taxes and early withdrawal requested transaction. penalties may apply. See Withdrawals. Generally, a request is considered Systematic Distribution Options: These are made available for you to to be in good order when it is receive periodic withdrawals from your account, while retaining the signed, dated and made with such account in the accumulation phase. See Systematic Distribution clarity and completeness that we Options. are not required to exercise any discretion in carrying it out. Fees and Expenses: Certain fees and expenses are deducted from the value of your contract. See Fee Table and Fees. We can only act upon requests that are received in good order. Taxation: You will generally not pay taxes on any earnings from the annuity contract described in this prospectus until they are withdrawn. Taxes will generally be due when you receive a distribution. Tax penalties may apply in some circumstances. See Tax Considerations. PRO.75998-11 4 Contract Phases The Accumulation Phase (accumulating dollars under your contract) STEP 1: You provide us with your completed Payments to application and initial purchase payment. We Your Account establish an account for you and credit that Step 1 || account with your initial purchase payment. ING Life Insurance and Annuity Company STEP 2: You direct us to invest your purchase payment in one or more of the following || Step 2 || Variable Annuity investment options: Fixed Account B Interest · Fixed Interest Option Option Variable Investment Options · Variable Investment Options. (The variable investment options are the subaccounts of The Subaccounts Variable Annuity Account B. Each one A B Etc. invests in a specific mutual fund.) || Step 3 || STEP 3: Each subaccount you select purchases shares of its assigned fund. Mutual Mutual Fund A Fund B The Income Phase (receiving income phase payments from your contract) When you want to begin receiving payments from your contract, you may select from the options available. The contract offers several income phase payment options (see The Income Phase). In general, you may:  Receive income phase payments for a specified period of time or for life;  Receive income phase payments monthly, quarterly, semi-annually or annually;  Select an income phase payment option that provides for payments to your beneficiary; and  Select income phase payments that are fixed or that vary depending on the performance of the variable investment options you select. PRO.75998-11 5 FEE TABLE In This Section: • Maximum Contract Holder The following tables describe the fees and expenses that you will pay Transaction Expenses when buying, owning, and withdrawing account value from your • Maximum Periodic Fees and contract. The first table describes the fees and expenses that you may Charges pay at the time that you buy the contract, withdraw account value from the contract, or transfer cash value between investment options. • Total Annual Fund Operating State premium taxes may also be deducted.* See “The Income Phase” Expenses for fees that may apply after you begin receiving payments under the • Examples contract. • Fees Deducted by the Funds See “Fees” for: Maximum Contract Holder Transaction Expenses • How, When and Why Fees Early Withdrawal Charge 1 are Deducted (as a percentage of amount withdrawn) 5% • Reduction, Waiver and/or Elimination of Certain Fees The next table describes the fees and expenses that you may • Redemption Fees pay periodically during the time that you own the contract, not • Premium and Other Taxes including fund fees and expenses. Maximum Periodic Fees and Charges Annual Maintenance Fee Installment Purchase Payment Contracts 2 $20.00 Maximum Separate Account Annual Expenses (as a percentage of average account value) Mortality and Expense Risk Charge 1.25% Administrative Expense Charge 3 0.00% - 0.25% Total Separate Account Annual Expenses 1.25% - 1.50% * State premium taxes (which currently range from 0% to 4% of premium payments) may apply but are not reflected in the fee tables or examples. See “Premium and Other Taxes.” 1 This is a deferred sales charge. The percentage will be determined by the applicable early withdrawal charge schedule in the “Fees” section. In certain cases, this charge may not apply to a portion or all of your withdrawal. The early withdrawal charge reduces over time. These fees may be waived, reduced or eliminated in certain circumstances. See the “Fees” section. 2 The annual maintenance fee is generally deducted only from installment purchase payment contracts. Under certain contracts, the annual maintenance fee may also be deducted upon full withdrawals. See “Fees - Annual Maintenance Fee.” 3 We currently do not impose this charge, however; if allowed by your contract, we reserve the right to charge up to 0.25% annually. See “Fees - Administrative Expense Charge.” PRO.75998-11 6 The next item shows the minimum and maximum total operating expenses charged by the funds that you may pay periodically during the time that you own the contract. The minimum and maximum expenses listed below are based on expenses for the funds’ most recent fiscal year ends without taking into account any fee waiver or expense reimbursement arrangements that may apply. More detail concerning each fund’s fees and expenses is contained in the prospectus for each fund. Total Annual Fund Operating Expenses Minimum Maximum (expenses that are deducted from fund assets, including management fees and other expenses) 0.34% 1.05% Examples The following Examples are intended to help you compare the cost of investing in the contract with the cost of investing in other variable annuity contracts. These costs include contract holder transaction expenses, contract fees including the annual maintenance fee of $20 (converted to a percentage of assets equal to (0.066%), separate account annual expenses, and fund fees and expenses. Example 1 : The following Examples assume that you invest $10,000 in the contract for the time periods indicated. The Examples also assume that your investment has a 5% return each year and assume the maximum fees and expenses of any of the funds. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: (A) If you withdraw your entire account value at the (B) If you do not withdraw your entire account end of the applicable time period*: value or if you select an income phase payment option at the end of the applicable time period**: 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years $725 $1,296 $1,9061,894 $2,950 $265 $813 $1,388 $2,950 Example 2 : The following Examples assume that you invest $10,000 in the contract for the time periods indicated. The Examples also assume that your investment has a 5% return each year and assume the minimum fees and expenses of any of the funds. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: (A) If you withdraw your entire account value at the (B) If you do not withdraw your entire account end of the applicable time period*: value or if you select an income phase payment option at the end of the applicable time period**: 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years $657 $1,092 $1,554 $2,228 $194 $599 $1,029 $2,228 * This example reflects deduction of an early withdrawal charge calculated using the schedule applicable to Installment Purchase Payment Contracts. The Installment Purchase Payment Contracts schedule is listed in “Fees.” Under that schedule, if only one $10,000 payment was made as described above, fewer than 5 purchase payment periods would have been completed at the end of years 1, 3 and 5, and the 5% charge would apply. At the end of the tenth year the early withdrawal charge is waived regardless of the number of purchase payment periods completed, and no early withdrawal charge would apply. ** This example does not apply during the income phase if you elect to receive income phase payments under a nonlifetime variable payment option and subsequently request a lump-sum withdrawal after the income phase payments start. In this circumstance, the lump-sum payment is treated as a withdrawal during the accumulation phase and may be subject to an early withdrawal charge as shown in Example A. PRO.75998-11 7 Fees Deducted by the Funds Fund Fee Information. The fund prospectuses show the investment advisory fees, 12b-1 fees and other expenses including service fees (if applicable) charged annually by each fund. See the Fees section of this prospectus, and the fund prospectuses, for further information. Fund fees are one factor that impact the value of a fund share. To learn about additional factors, refer to the fund prospectuses. The Company may receive compensation from each of the funds or the funds affiliates based on an annual percentage of the average net assets held in that fund by the Company. The percentage paid may vary from one fund company to another. For certain funds, some of this compensation may be paid out of 12b-1 fees or service fees that are deducted from fund assets. Any such fees deducted from fund assets are disclosed in the fund prospectuses. The Company may also receive additional compensation from certain funds for administrative, recordkeeping or other services provided by the Company to the funds or the funds affiliates. These additional payments may also be used by the Company to finance distribution. These additional payments are made by the funds or the funds affiliates to the Company and do not increase, directly or indirectly, the fund fees and expenses. See Fees - Fund Fees and Expenses for additional information. In the case of fund companies affiliated with the Company, where the affiliated investment adviser employs subadvisers to manage the funds, no direct payments are made to the Company or the affiliated investment adviser by the subadvisers. Subadvisers may provide reimbursement for employees of the Company or its affiliates to attend business meetings or training conferences. Investment management fees are apportioned between the affiliated investment adviser and subadviser. This apportionment varies by subadviser, resulting in varying amounts of revenue retained by the investment adviser. This apportionment of the investment advisory fee does not increase, directly or indirectly, fund fees and expenses. See Fees - Fund Fees and Expenses for additional information. How Fees are Deducted. Fees are deducted from the value of the fund shares on a daily basis, which in turn affects the value of each subaccount that purchases fund shares. CONDENSED FINANCIAL INFORMATION Understanding Condensed Financial Information. In Appendix III of this prospectus, we provide condensed financial information about Variable Annuity Account B subaccounts you may invest in through the contract. The tables show value of the subaccounts over the past 10 years. For subaccounts that were not available 10 years ago, we show the year-end unit values of each subaccount from the time purchase payments were first received in the subaccounts under the contract. Financial Statements. The statements of assets and liabilities, the statements of operations, the statements of changes in net assets and the related notes to financial statements for Variable Annuity Account B and the consolidated financial statements and the related notes to financial statements for ING Life Insurance and Annuity Company (the Company) are located in the Statement of Additional Information. VARIABLE ANNUITY ACCOUNT B We established Variable Annuity Account B (the separate account) under Connecticut Law in 1976 as a continuation of the separate account established in 1974 under Arkansas law by Aetna Variable Annuity Life Insurance Company. The separate account was established as a segregated asset account to fund variable annuity contracts. The separate account is registered as a unit investment trust under the Investment Company Act of 1940 (the 40 Act). It also meets the definition of separate account under the federal securities laws. The separate account is divided into subaccounts. Each subaccount invests directly in shares of a pre-assigned fund. Although we hold title to the assets of the separate account, such assets are not chargeable with the liabilities of any other business that we conduct. Income, gains or losses of the separate account are credited to or charged against the assets of the separate account without regard to other income, gains or losses of ING Life Insurance and Annuity Company. All obligations arising under the contracts are obligations of ING Life Insurance and Annuity Company. All guarantees and benefits provided under the contracts that are not related to the separate account are subject to the claims paying ability of the company and our general account. PRO.75998-11 8 THE COMPANY ING Life Insurance and Annuity Company (the Company, we, us, our) issues the contracts described in this prospectus and is responsible for providing each contracts insurance and annuity benefits. All guarantees and benefits provided under the contracts that are not related to the separate account are subject to the claims paying ability of the company and our general account. We are a direct, wholly owned subsidiary of Lion Connecticut Holding Inc. We are a stock life insurance company organized under the insurance laws of the State of Connecticut in 1976 and an indirect wholly owned subsidiary of ING Groep N.V. (ING), a global financial institution active in the fields of insurance, banking and asset management. Through a merger, our operations include the business of Aetna Variable Annuity Life Insurance Company (formerly known as Participating Annuity Life Insurance Company, an Arkansas life insurance company organized in 1954). Prior to January 1, 2002, the Company was known as Aetna Life Insurance and Annuity Company. As part of a restructuring plan approved by the European Commission, ING Groep N.V. has agreed to separate its banking and insurance business by 2013. ING Groep N.V. intends to achieve this separation by divestment of its insurance and investment management operations, including the Company. ING Groep has announced that it will explore all options for implementing the separation including initial public offerings, sales or a combination thereof. We are engaged in the business of issuing life insurance and annuities. Our principal executive offices are located at: One Orange Way Windsor, Connecticut 06095-4774 Regulatory Matters. As with many financial services companies, the Company and its affiliates periodically receive informal and formal requests for information from various state and federal governmental agencies and self- regulatory organizations in connection with inquiries and investigations of the products and practices of the Company or financial services industry. Some of these investigations and inquires could result in regulatory action against the Company. The potential outcome of such action is difficult to predict but could subject the Company or its affiliates to adverse consequences, including, but not limited to, settlement payments, penalties, fines, and other financial liability. It is not currently anticipated that the outcome of any such action will have a material adverse effect on ING or INGs U.S. based operations, including the Company. It is the practice of the company and its affiliates to cooperate fully in these matters. Product Regulation. Our products are subject to a complex and extensive array of state and federal tax, securities and insurance laws, and regulations, which are administered and enforced by a number of governmental and self- regulatory authorities, including state insurance regulators, state securities administrators, the SEC, the Financial Industry Regulatory Authority (FINRA), the Department of Labor and the Internal Revenue Service (IRS).For example, U.S. federal income tax law imposes requirements relating to product design, administration, and investments that are conditions for beneficial tax treatment of such products under the Tax Code. See TAX CONSIDERATIONS for further discussion of some of these requirements. Failure to administer certain product features could affect such beneficial tax treatment. In addition, state and federal securities and insurance laws impose requirements relating to insurance and annuity product design, offering and distribution, and administration. Failure to meet any of these complex tax, securities, or insurance requirements could subject the Company to administrative penalties imposed by a particular governmental or self regulatory authority and unanticipated claims and costs associated with remedying such failure. Additionally, such failure could harm the Companys reputation, interrupt the Companys operations or adversely impact profitability. PRO.75998-11 9 INVESTMENT OPTIONS The contract offers variable investment options and a fixed interest option. Variable Interest Options. These options are called subaccounts. The subaccounts are within Variable Annuity Account B (“the separate account”), a separate account of the Company. Each subaccount invests in a specific mutual fund. You do not invest directly in or hold shares of the funds. • Mutual Fund (fund) Descriptions: We provide brief descriptions of the funds in Appendix II. Refer to the fund prospectuses for additional information. Fund prospectuses may be obtained, free of charge, from our administrative service center at the address and phone number listed in “Contract Overview - Questions: Contacting the Company,” by accessing the SEC’s web site or by contacting the SEC Public Reference Branch. Fixed Interest Option. The Fixed Account guarantees payment of the minimum interest rate specified in the contract. For a description of the Fixed Account, see Appendix I. When Selecting Investment Options: • Choose options appropriate for you. Your sales representative can help you evaluate which investment options may be appropriate for your financial goals; • Understand the risks associated with the options you choose. Some subaccounts invest in funds that are considered riskier than others. Funds with additional risks are expected to have values that rise and fall more rapidly and to a greater degree than other funds. For example, funds investing in foreign or international securities are subject to risks not associated with domestic investments, and their investment performance may vary accordingly. Also, funds using derivatives in their investment strategy may be subject to additional risks; and • Be informed. Read this prospectus, the fund prospectuses and Appendix I. Limits on Availability of Options. Some funds or the fixed interest option may be unavailable through your contract or in your state. We may add, withdraw or substitute funds, subject to conditions in your contract and compliance with regulatory requirements. In the case of a substitution, the new fund may have different fees and charges than the fund it replaced. Limits on How Many Investment Options You May Select. You may select no more than 18 investment options during the accumulation phase. Each subaccount you select and the Fixed Account counts as one option once you have made an allocation to it, even if you no longer have amounts allocated to that option. Additional Risks of Investing in the Funds. Insurance-Dedicated Funds (Mixed and Shared Funding). The funds described in this prospectus are available only to insurance companies for their variable contracts (or directly to certain retirement plans, as allowed by the Tax Code). Such funds are often referred to as “insurance-dedicated funds,” and are used for “mixed” and “shared” funding. “Mixed funding” occurs when shares of a fund, which the subaccount buys for variable annuity contracts, are bought for variable life insurance contracts issued by us or other insurance companies. “Shared funding” occurs when shares of a fund, which the subaccount buys for variable annuity contracts, are also bought by other insurance companies for their variable annuity contracts. In other words: • Mixed funding - bought for annuities and life insurance • Shared funding - bought by more than one company It is possible that a conflict of interest may arise due to mixed and/or shared funding, which could adversely impact the value of a fund. For example, if a conflict of interest occurred and one of the subaccounts withdrew its investment in a fund, the fund may be forced to sell its securities at disadvantageous prices, causing its share value PRO.75998-11 10 to decrease. Each funds Board of Directors or Trustees will monitor events to identify any conflicts which may arise and to determine what action, if any, should be taken to address such conflicts. TRANSFERS AMONG INVESTMENT OPTIONS During the accumulation phase, you may transfer amounts among the available subaccounts. Transfers from the Fixed Account may be restricted as outlined in Appendix I, and the total number of investment options that you may select during the accumulation period is limited. See Investment Options - Limits on How Many Investment Options You May Select. The minimum transfer amount is $500. You may establish automated transfers of account value. See Dollar Cost Averaging. Transfers must be made in accordance with the terms of your contract. You may not make transfers once you enter the income phase. See The Income Phase. Transfer Requests. Requests may be made in writing, by telephone or, where applicable, electronically. Limits on Frequent or Disruptive Transfers The contract is not designed to serve as a vehicle for frequent transfers. Frequent transfer activity can disrupt management of a fund and raise its expenses through:  Increased trading and transaction costs;  Forced and unplanned portfolio turnover;  Lost opportunity costs; and  Large asset swings that decrease the funds ability to provide maximum investment return to all contract owners. This in turn can have an adverse effect on fund performance. Accordingly, individuals or organizations that use market-timing investment strategies or make frequent transfers should not purchase the contract. Excessive Trading Policy. We and the other members of the ING family of companies that provide multi-fund variable insurance and retirement products have adopted a common Excessive Trading Policy to respond to the demands of the various fund families that make their funds available through our products to restrict excessive fund trading activity and to ensure compliance with Rule 22c-2 of the 1940 Act. We actively monitor fund transfer and reallocation activity within our variable insurance products to identify violations of our Excessive Trading Policy. Our Excessive Trading Policy is violated if fund transfer and reallocation activity:  Meets or exceeds our current definition of Excessive Trading, as defined below; or  Is determined, in our sole discretion, to be disruptive or not in the best interests of other owners of our variable insurance and retirement products. We currently define Excessive Trading as:  More than one purchase and sale of the same fund (including money market funds) within a 60 calendar day period (hereinafter, a purchase and sale of the same fund is referred to as a round-trip). This means two or more round-trips involving the same fund within a 60 calendar day period would meet our definition of Excessive Trading; or  Six round-trips involving the same fund within a rolling twelve month period. PRO.75998-11 11 The following transactions are excluded when determining whether trading activity is excessive: • Purchases or sales of shares related to non-fund transfers (for example, new purchase payments, withdrawals and loans); • Transfers associated with scheduled dollar cost averaging, scheduled rebalancing, or scheduled asset allocation programs; • Purchases and sales of fund shares in the amount of $5,000 or less; • Purchases and sales of funds that affirmatively permit short-term trading in their fund shares, and movement between such funds and a money market fund; and • Transactions initiated by us, another member of the ING family of companies, or a fund. If we determine that an individual or entity has made a purchase of a fund within 60 days of a prior round-trip involving the same fund, we will send them a letter (once per year) warning that another sale of that same fund within 60 days of the beginning of the prior round-trip will be deemed to be Excessive Trading and result in a six month suspension of their ability to initiate fund transfers or reallocations through the Internet, facsimile, Voice Response Unit (VRU), telephone calls to the ING Customer Service Center, or other electronic trading medium that we may make available from time to time (“Electronic Trading Privileges”). Likewise, if we determine that an individual or entity has made five round-trips involving the same fund within a rolling twelve month period, we will send them a letter warning that another purchase and sale of that same fund within twelve months of the initial purchase in the first round-trip will be deemed to be Excessive Trading and result in a suspension of their Electronic Trading Privileges. According to the needs of the various business units, a copy of any warning letters may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative, or the investment adviser for that individual or entity. A copy of the warning letters and details of the individual’s or entity’s trading activity may also be sent to the fund whose shares were involved in the trading activity. If we determine that an individual or entity has violated our Excessive Trading Policy, we will send them a letter stating that their Electronic Trading Privileges have been suspended for a period of six months. Consequently, all fund transfers or reallocations, not just those that involve the fund whose shares were involved in the activity that violated our Excessive Trading Policy, will then have to be initiated by providing written instructions to us via regular U.S. mail. Suspension of Electronic Trading Privileges may also extend to products other than the product through which the Excessive Trading activity occurred. During the six month suspension period, electronic “inquiry only” privileges will be permitted where and when possible. A copy of the letter restricting future transfer and reallocation activity to regular U.S. mail and details of the individual’s or entity’s trading activity may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative or investment adviser for that individual or entity, and the fund whose shares were involved in the activity that violated our Excessive Trading Policy. Following the six month suspension period during which no additional violations of our Excessive Trading Policy are identified, Electronic Trading Privileges may again be restored. We will continue to monitor the fund transfer and reallocation activity, and any future violations of our Excessive Trading Policy will result in an indefinite suspension of Electronic Trading Privileges. A violation of our Excessive Trading Policy during the six month suspension period will also result in an indefinite suspension of Electronic Trading Privileges. We reserve the right to suspend Electronic Trading Privileges with respect to any individual or entity, with or without prior notice, if we determine, in our sole discretion, that the individual’s or entity’s trading activity is disruptive or not in the best interests of other owners of our variable insurance and retirement products, regardless of whether the individual’s or entity’s trading activity falls within the definition of Excessive Trading set forth above. Our failure to send or an individual’s or entity’s failure to receive any warning letter or other notice contemplated under our Excessive Trading Policy will not prevent us from suspending that individual’s or entity’s Electronic Trading Privileges or taking any other action provided for in our Excessive Trading Policy. The Company does not allow exceptions to our Excessive Trading Policy. We reserve the right to modify our Excessive Trading Policy, or the policy as it relates to a particular fund, at any time without prior notice, depending on, among other factors, the needs of the underlying fund(s), the best interests of contract owners and fund investors, and/or state or federal regulatory requirements. If we modify our policy, it will be applied uniformly to all contract owners or, as applicable, to all contract owners investing in the underlying fund. PRO.75998-11 12 Our Excessive Trading Policy may not be completely successful in preventing market-timing or excessive trading activity. If it is not completely successful, fund performance and management may be adversely affected, as noted above. Limits Imposed by the Funds. Each underlying fund available through the variable insurance and retirement products offered by us and/or the other members of the ING family of companies, either by prospectus or stated policy, has adopted or may adopt its own excessive/frequent trading policy, and orders for the purchase of fund shares are subject to acceptance or rejection by the underlying fund. We reserve the right, without prior notice, to implement fund purchase restrictions and/or limitations on an individual or entity that the fund has identified as violating its excessive/frequent trading policy and to reject any allocation or transfer request to a subaccount if the corresponding fund will not accept the allocation or transfer for any reason. All such restrictions and/or limitations (which may include, but are not limited to, suspension of Electronic Trading Privileges and/or blocking of future purchases of a fund or all funds within a fund family) will be done in accordance with the directions we receive from the fund. Agreements to Share Information with Fund Companies. As required by Rule 22c-2 under the 1940 Act, we have entered into information sharing agreements with each of the fund companies whose funds are offered through the contract. Contract owner trading information is shared under these agreements as necessary for the fund companies to monitor fund trading and our implementation of our Excessive Trading Policy. Under these agreements, the Company is required to share information regarding contract owner transactions, including but not limited to information regarding fund transfers initiated by you. In addition to information about contract owner transactions, this information may include personal contract owner information, including names and social security numbers or other tax identification numbers. As a result of this information sharing, a fund company may direct us to restrict a contract owners transactions if the fund determines that the contract owner has violated the funds excessive/frequent trading policy. This could include the fund directing us to reject any allocations of purchase payments or contract value to the fund or all funds within the fund family. Charges for Transfers. We currently do not charge for transfers. Value of Your Transferred Dollars. The value of amounts transferred into or out of subaccounts will be based on the subaccount unit values next determined after we receive your transfer request in good order at our the address listed in Contract Overview-Questions: Contacting the Company, or, if you are participating in the dollar cost averaging program, after your scheduled transfer. Telephone and Electronic Transactions: Security Measures. To prevent fraudulent use of telephone and electronic transactions (including, but not limited to, Internet transactions), we have established security procedures. These include recording calls on our toll-free telephone lines and requiring use of a personal identification number (PIN) to execute transactions. You are responsible for keeping your PIN and account information confidential. If we fail to follow reasonable security procedures, we may be liable for losses due to unauthorized or fraudulent telephone or other electronic transactions. We are not liable for losses resulting from following telephone or electronic instructions we believe to be genuine. If a loss occurs when we rely on such instructions, you will bear the loss. The Dollar Cost Averaging Program. Dollar cost averaging is an investment strategy whereby you purchase fixed dollar amounts of an investment at regular intervals, regardless of price. Under this program a fixed dollar amount is automatically transferred from one of your investment options to one or more of the subaccounts. Transfers from the Fixed Account under the dollar cost averaging program may be restricted. (See Appendix I.) Dollar cost averaging neither ensures a profit nor guarantees against loss in a declining market. You should consider your financial ability to continue purchases through periods of low price levels. There is no additional charge for this program. For additional information about this program, contact your local representative or call us at the number listed in Contract Overview - Questions: Contacting the Company. Subaccount reallocations or changes outside of the dollar cost averaging may affect the program. Changes such as fund mergers, substitutions, or closures may also affect the program. PRO.75998-11 13 PURCHASE AND RIGHTS How to Purchase. Complete the application and deliver it along with your initial purchase payment to us. Upon our approval, we will issue you a contract and set up an account for you. Two types of contracts are available: • Installment Purchase Payment contracts. Under these contracts, you make continuing periodic payments. • Single Purchase Payment contracts. Under these contracts you make a single payment to the contract or a lump-sum transfer of amounts accumulated under a pre-existing annuity or retirement arrangement. Payment Amounts . The minimum payment amount for each type of contract is as follows: • The minimum payment for a single purchase payment contract is $5,000; and • Installment purchase payments must be at least $100 per month ($1,200 annually) and may not be less than $25 per payment. Acceptance or Rejection of Your Application. We must accept or reject your application within two business days of receipt. If the application is incomplete, we may hold any forms and accompanying purchase payment(s) for five business days. We may hold purchase payments for longer periods, pending acceptance of the application, only with your permission. If the application is rejected, the application and any purchase payments will be returned to you. Allocating Purchase Payments to the Investment Options. We will allocate your purchase payments among the investment options you select. Allocations must be in whole percentages and there may be a limit on the number of investment options you may select. When selecting investment options, you may find it helpful to review the “Investment Options” section. Factors to Consider in the Purchase Decision. The decision to purchase the contract should be discussed with your financial representative. Make sure that you understand the investment options it provides, its other features, the risks and potential benefits you will face, and the fees and expenses you will incur when, together with your financial representative, you consider an investment in the contract. You should pay attention to the following issues, among others: • Long-Term Investment - This contract is a long-term investment, and is typically most useful as part of a personal retirement plan. Early withdrawals may expose you to early withdrawal charges or tax penalties. The value of deferred taxation on earnings grows with the amount of time funds are left in the contract. You should not participate in this contract if you are looking for a short-term investment or expect to need to make withdrawals before you are 59½; • Investment Risk - The value of investment options available under this contract may fluctuate with the markets and interest rates. You should not participate in this contract in order to invest in these options if you cannot risk getting back less money than you put in; • Features and Fees - The fees for this contract reflect costs associated with the features and benefits it provides. As you consider this contract, you should determine the value that these various benefits and features have for you, given your particular circumstances, and consider the charges for those features; and • Exchanges - Replacing an existing insurance contract with this contract may not be beneficial to you. If this contract will be a replacement for another annuity contract, you should compare the two options carefully, compare the costs associated with each, and identify additional benefits available under this contract. You should consider whether these additional benefits justify incurring a new schedule of early withdrawal charges or any increased charges that might apply under this contract. Also, be sure to talk to your financial professional or tax adviser to make sure that the exchange will be handled so that it is tax-free. PRO.75998-11 14 When considering whether to purchase or participate in the contract, you should consult with your financial representative about your financial goals, investment time horizon and risk tolerance. Other Products. We and our affiliates offer various other products with different features and terms than these contracts, which may offer some or all of the same funds. These products have different benefits, fees and charges, and may offer different share classes of the funds offered in this contract that are less expensive. These other products may or may not better match your needs. You should be aware that there are alternative options available, and, if you are interested in learning more about these other products, contact your registered representative. RIGHT TO CANCEL When and How to Cancel. You may cancel the contract within ten days of receipt (some states require more than ten days) by returning it to the address listed in Contract Overview-Questions: Contacting the Company along with a written notice of cancellation. Refunds. We will issue you a refund within seven calendar days of our receipt of your contract and written notice of cancellation. Unless your state requires otherwise, your refund will equal the purchase payments made plus any earnings or minus any losses attributable to those amounts allocated to the subaccounts. Any mortality and expense risk charges and administrative expense charges (if any) deducted during the period you held the contract will not be returned. We will not deduct an early withdrawal charge. In other words, you will bear the entire investment risk for amounts allocated among the subaccounts during this period and the amount refunded could be less than the amount paid. If your state requires, we will refund all purchase payments made. If the purchase payments for your cancelled contract came from a transfer or rollover from another contract issued by us or one of our affiliates where an early withdrawal charge was reduced or eliminated, the purchase payments will be restored to your prior contract. PRO.75998-11 15 FEES Types of Fees The following repeats and adds to information provided under “Fee Table.” The following types of fees or Please review both sections for information on fees. deductions may affect your account: Transaction Fees • Periodic Fees and Charges > Early Withdrawal Early Withdrawal Charge Charge > Redemption Fees Withdrawals of all or a portion of your account value may be subject to a • Periodic Fees and Charges charge. In the case of a partial withdrawal where you request a specified > Annual Maintenance dollar amount, the amount withdrawn from your account will be the amount Fee you specified plus adjustment for any applicable early withdrawal charge. > Mortality and Expense Risk Charge Amount. The charge is a percentage of the amount that you withdraw. The > Administrative percentage will be determined by the early withdrawal charge schedule that Expense Charge applies to your contract. The schedules are listed below and appear on your • Fund Fees and Expenses contract schedule page. The charge will never be more than 8.5% of your • Premium and Other Taxes total payments to the contract. Terms to Understand Early Withdrawal Charge Schedules • “Payment Period” (for installment purchase Schedule A - Installment Purchase Payment Contracts payment contracts) - The Completed Payment Periods Early Withdrawal Charge period of time it takes to Less than 5 5% complete the number of 5 or more but less than 7 4% installment payments 7 or more but less than 9 3% expected to be made to 9 or more but less than 10 2% your account over a year. 10 or more 0% For example, if your payment frequency is Schedule B - Single Purchase Payment Contracts* monthly, a payment period Completed Contract Years Early Withdrawal Charge is completed after 12 Less than 5 5% payments are made. If 5 or more but less than 6 4% only 11 payments are 6 or more but less than 7 3% made, the payment period 7 or more but less than 8 2% is not completed until the 8 or more but less than 9 1% twelfth payment is made. 9 or more 0% The number of payment periods completed cannot * Schedule B may also apply to certain older contracts that accept more exceed the number of than one purchase payment. Check your contract to determine which account years completed, early withdrawal charge schedule applies to you. regardless of the number of payments made. Purpose. This is a deferred sales charge. It reimburses us for some of the sales and administrative expenses associated with the contract. If our • Contract Year (for single expenses are greater than the amount we collect for the early withdrawal purchase payment charge, we may use any of our corporate assets, including potential profit contracts) - A 12 month that may arise from the mortality and expense risk charge, to make up any period measured from the difference. date we establish your account, or measured from any anniversary of that date. PRO.75998-11 16 Waiver. The early withdrawal charge is waived if the withdrawal is: • Used to provide income phase payments to you; • Paid because of your death; • Taken under a systematic distribution option (see “Systematic Distribution Options”); • Taken on or after the tenth anniversary of the effective date of an installment purchase payment contract; • Paid when your account value is $2,500 or less and no withdrawal has been taken from the account within the prior 12 months; • Taken in part or in full from an installment purchase payment contract provided you are at least 59½ and nine purchase payment periods have been completed; or • Taken in an amount of ten percent or less of your account value. This applies only to the first partial withdrawal in each calendar year and does not apply to full withdrawals or withdrawals under a systematic distribution option. The ten percent amount will be calculated using your account value as of the next valuation after your withdrawal request is received in good order at the address listed in “Contract Overview-Questions: Contacting the Company.” This waiver does not apply to contracts issued in the state of Washington. Redemption Fees Certain funds may deduct redemption fees as a result of withdrawals, transfers, or other fund transactions you initiate. If applicable, we may deduct the amount of any redemption fees imposed by the underlying mutual funds as a result of withdrawals, transfers or other fund transactions you initiate. Redemption fees, if any, are separate and distinct from any transaction charges or other charges deducted from your account value. For a more complete description of the funds’ fees and expenses, review each fund’s prospectus. Periodic Fees and Charges Annual Maintenance Fee Maximum Amount. $20.00 for installment purchase payment contracts. There is no maintenance fee for single purchase payment contracts. When/How. Each year during the accumulation phase, we deduct this fee from your account value on your account anniversary. It is also deducted at the time of a full withdrawal, to the extent permitted under state law. It is deducted proportionately from each subaccount and fixed interest option in which you have interest. Purpose. This fee reimburses us for administrative expenses related to the establishment and maintenance of your account. Mortality and Expense Risk Charge Maximum Amount. 1.25% annually of your account value invested in the subaccounts. See “The Income Phase - Charges Deducted.” When/How. We deduct this charge daily from the subaccounts corresponding to the funds you select. We do not deduct this charge from any fixed interest option. This charge is deducted during the accumulation phase and the income phase. PRO.75998-11 17 Purpose. This charge compensates us for the mortality and expense risks we assume under the contracts. Namely:  Mortality risks are those risks associated with our promises to pay the death benefit available under the contract and to make lifetime income phase payments based on annuity rates specified in the contract; and  Expense risk is the risk that the actual expenses we incur under the contracts will exceed the maximum costs that we can charge. If the amount we deduct for this charge is not enough to cover our mortality costs and expenses under the contracts, we will bear the loss. We may use any excess to recover distribution costs relating to the contract and as a source of profit. We expect to make a profit from this charge. Administrative Expense Charge Maximum Amount. 0.25%. We currently do not impose this charge. We reserve the right, however, on 30 days notice, if allowed by your contract, to charge up to 0.25% annually of your daily net assets invested in the subaccounts. When/How. If imposed, we will deduct this charge daily from the subaccounts corresponding to the funds you select. We do not deduct this charge from the fixed interest option. This charge may be assessed during the accumulation phase and/or the income phase. If we are imposing this charge when you enter the income phase, the charge will apply to you during the entire income phase. Purpose. This charge helps defray our administrative expenses that cannot be recovered by the mortality and expense risk charge described above. The charge is not intended to exceed the average expected cost of administering the contracts. We do not expect to make a profit from this charge. Fund Fees and Expenses As shown in the fund prospectuses and described in the Fees Deducted by the Funds section of this prospectus, each fund deducts management fees from the amounts allocated to the fund. In addition, each fund deducts other expenses, which may include service fees that may be used to compensate service providers, including the Company and its affiliates, for administrative and contract holder services provided on behalf of the fund. Furthermore, certain funds deduct a distribution or 12b-1 fee, which is used to finance any activity that is primarily intended to result in the sale of fund shares. For a more complete description of the funds fees and expenses, review each funds prospectus. Less expensive share classes of the funds offered through this contract may be available for investment outside of this contract. You should evaluate the expenses associated with the funds available through this contract before making a decision to invest. The Company may receive substantial revenue from each of the funds or the funds affiliates, although the amount and types of revenue vary with respect to each of the funds offered through the contract. This revenue is one of several factors we consider when determining contract fees and charges and whether to offer a fund through our contracts. Fund revenue is important to the Companys profitability and it is generally more profitable for us to offer affiliated funds than to offer unaffiliated funds. Assets allocated to affiliated funds, meaning funds managed by Directed Services LLC, ING Investments, LLC or another Company affiliate, generate the largest dollar amount of revenue for the Company. Affiliated funds may also be subadvised by a Company affiliate or by an unaffiliated third party. Assets allocated to unaffiliated funds, meaning funds managed by an unaffiliated third party, generate lesser, but still substantial dollar amounts of revenue for the Company. The Company expects to earn a profit from this revenue to the extent it exceeds the Companys expenses, including the payment of sales compensation to our distributors. PRO.75998-11 18 Revenue Received from Affiliated Funds The revenues received by the Company from affiliated funds may be deducted from fund assets and may include: • A share of the management fee; • Service fees; • For certain share classes, compensation paid from 12b-1 fees; and • Other revenues that may be based either on an annual percentage of average net assets held in the fund by the Company or a percentage of the fund’s management fees. In the case of affiliated funds subadvised by unaffiliated third parties, any sharing of the management fee between the Company and the affiliated investment adviser is based on the amount of such fee remaining after the subadvisory fee has been paid to the unaffiliated subadviser. Because subadvisory fees vary by subadviser, varying amounts of revenue are retained by the affiliated investment adviser and ultimately shared with the Company. The Company may also receive additional compensation in the form of intercompany payments from an affiliated fund’s investment advisor or the investment advisor’s parent in order to allocate revenue and profits across the organization. The intercompany payments and other revenue received from affiliated funds provide the Company with a financial incentive to offer affiliated funds through the contract rather than unaffiliated funds. Revenue Received from Unaffiliated Funds Revenue received from each of the unaffiliated funds or their affiliates is based on an annual percentage of the average net assets held in that fund by the Company. Some unaffiliated funds or their affiliates pay us more than others and some of the amounts we receive may be significant. The revenues received by the Company or its affiliates from unaffiliated funds may be deducted from fund assets and may include: • Service Fees; • For certain share classes, compensation paid from 12b-1 fees; and • Additional payments for administrative, recordkeeping or other services which we provide to the funds or their affiliates, such as processing purchase and redemption requests, and mailing fund prospectuses, periodic reports and proxy materials. These additional payments do not increase directly or indirectly the fees and expenses shown in each fund prospectus. These additional payments may be used by us to finance distribution of the contract. As of the date of this prospectus, Fidelity Investments is the only unaffiliated fund family offered through this prospectus. The Company receives the most fund revenue from Directed Services LLC, ING Investments, LLC and other Company affiliates. In addition to the types of revenue received from affiliated and unaffiliated funds described above, affiliated and unaffiliated funds and their investment advisers, subadvisers or affiliates may participate at their own expense in Company sales conferences or educational and training meetings. In relation to such participation, a fund’s investment adviser, subadviser or affiliate may help offset the cost of the meetings or sponsor events associated with the meetings. In exchange for these expense offset or sponsorship arrangements, the investment adviser, subadviser or affiliate may receive certain benefits and access opportunities to Company sales representatives and wholesalers rather than monetary benefits. These benefits and opportunities include, but are not limited to: co-branded marketing materials; targeted marketing sales opportunities; training opportunities at meetings; training modules for sales personnel; and opportunities to host due diligence meetings for representatives and wholesalers. Certain funds may be structured as “fund of funds.” These funds may have higher fees and expenses than a fund that invests directly in debt and equity securities because they also incur the fees and expenses of the underlying funds in which they invest. These funds are affiliated funds, and the underlying funds in which they invest may be affiliated as well. The fund prospectuses disclose the aggregate annual operating expenses of each fund and its corresponding underlying fund or funds. These funds are identified in the investment option list in the front of this prospectus. Please note certain management personnel and other employees of the Company or its affiliates may receive a portion of their total employment compensation based on the amount of net assets allocated to affiliated funds. See also “Contract Distribution.” PRO.75998-11 19 Premium and Other Taxes Maximum Amount. Some states and municipalities charge a premium tax on annuities. These taxes currently range from 0% to 4%, depending upon the jurisdiction. When/How. We reserve the right to deduct a charge for premium taxes from your account value or from purchase payments to the account at any time, but not before there is a tax liability under state law. For example, we may deduct a charge for premium taxes at the time of a complete withdrawal or we may reflect the cost of premium taxes in our income phase payment rates when you commence income phase payments. We will not deduct a charge for any municipal premium tax of 1% or less, but we reserve the right to reflect such an expense in our income phase payment rates. In addition, the Company reserves the right to assess a charge for any federal taxes due against the separate account, see Tax Considerations. YOUR ACCOUNT VALUE During the accumulation phase, your account value at any given time equals:  The current dollar value of amounts held in the subaccounts, which takes into account investment performance and fees deducted from the subaccounts; plus  The current dollar value of amounts held in the Fixed Account, including interest to date. Subaccount Accumulation Units. When you select a fund as an investment option, your account dollars invest in accumulation units of the Variable Annuity Account B subaccount corresponding to that fund. The subaccount invests directly in the funds shares. The value of your interest in a subaccount is expressed as the number of accumulation units you hold multiplied by an Accumulation Unit Value, as described below, for each unit. Accumulation Unit Value (AUV). The value of each accumulation unit in a subaccount is called the accumulation unit value or AUV. The AUV varies daily in relation to the underlying funds investment performance. The value also reflects deductions for fund fees and expenses, the mortality and expense risk charge and the administrative expense charge (if any). We discuss these deductions in more detail in Fee Table and Fees. Valuation. We determine the AUV every normal business day after the close of the New York Stock Exchange (normally at 4:00 p.m. Eastern Time). At that time, we calculate the current AUV by multiplying the AUV last calculated by the net investment factor of the subaccount. The net investment factor measures the investment performance of the subaccount from one valuation to the next. Current AUV Prior AUV x Net Investment Factor PRO.75998-11 20 Net Investment Factor. The net investment factor for a subaccount between two consecutive valuations equals the sum of 1.0000 plus the net investment rate. Net Investment Rate. The net investment rate is computed according to a formula that is equivalent to the following: • The net assets of the fund held by the subaccount as of the current valuation; minus • The net assets of the fund held by the subaccount at the preceding valuation; plus or minus • Taxes or provisions for taxes, if any, due to subaccount operations (with any federal income tax liability offset by foreign tax credits to the extent allowed); divided by • The total value of the subaccount’s units at the preceding valuation; minus • A daily deduction for the mortality and expense risk charge and the administrative expense charge, if any, and any other fees deducted daily from investments in the separate account. See “Fees.” The net investment rate may be either positive or negative. Illustration. As a hypothetical illustration, assume that your initial purchase payment is $5,000 and you direct us to invest $3,000 in Fund A and $2,000 in Fund B. Also assume that on the day we receive the purchase payment, the applicable AUV’s after the next close of business of the New York Stock Exchange (normally at 4:00 p.m. Eastern Time) are $10 for Subaccount A and $25 for Subaccount B. Your account is credited with 300 accumulation units of Subaccount A and 80 accumulation units of Subaccount B. $5,000 Purchase Payment Step 1: You make an initial purchase payment of $5,000. Step 1 || Step 2: ING Life Insurance and Annuity Company · You direct us to invest $3,000 in Fund A. The purchase payment purchases 300 accumulation units of Subaccount Step 2 || A ($3,000 divided by the current $10 AUV). Variable Annuity Account B · You direct us to invest $2,000 in Fund B. The purchase Subaccount A Subaccount B Etc. payment purchases 80 accumulation units of Subaccount 300 80 B ($2,000 divided by the current $25 AUV). accumulation accumulation units units Step 3: The separate account purchases shares of the applicable funds at the then current market value (net asset || Step 3 || value or NAV). Mutual Mutual Fund A Fund B Each fund’s subsequent investment performance, expenses and charges, and the daily charges deducted from the subaccount, will cause the AUV to move up or down on a daily basis. Purchase Payments to Your Account. If all or a portion of the initial purchase payment is directed to the subaccounts, it will purchase subaccount accumulation units at the AUV next computed after our acceptance of your application as described in “Purchase and Rights.” Subsequent payments or transfers directed to the subaccounts will purchase subaccount accumulation units at the AUV next computed following our receipt of the purchase payment or transfer request in good order. The value of subaccounts may vary day to day. PRO.75998-11 21 WITHDRAWALS You may withdraw all or a portion of your account value at any time during Taxes, Fees and Deductions the accumulation phase. Amounts withdrawn may be subject to one or more of the Steps for Making A Withdrawal. To make withdrawal: following: • Select the withdrawal amount. You must properly complete a • Early Withdrawal disbursement form and deliver it to our administrative service center at the Charge address listed in “Contract Overview – Questions: Contacting the • (see “Fees - Early Company”: Withdrawal Charge”) • Annual Maintenance Fee > Full Withdrawal: You will receive, reduced by any required tax, your (see “Fees - Annual account value, minus any applicable early withdrawal charge, Maintenance Fee”) redemption fees, and annual maintenance fee; or • Redemption Fees (See > Partial Withdrawal (Percentage or Specified Dollar Amount): You “Fees - Redemption Fees”) • Tax Penalty (see “Tax will receive, reduced by any required tax, the amount you specify, Considerations”) subject to the value available in your account. However, the amount • Tax Withholding (see actually withdrawn from your account will be adjusted by any “Tax Considerations”) applicable early withdrawal charge and redemption fees. See Appendix I for more information about withdrawals from the Fixed To determine which may apply Account; and to you, refer to the appropriate • Select investment options. If you do not specify, we will withdraw dollars sections of this prospectus, from each investment option in which you have account value in the same contact your local proportion as that value bears to your total account value; and representative or call us at the • Properly complete a disbursement form and send it to the address listed in number listed in “Contract “Contract Overview-Questions: Contacting the Company.” Overview - Questions: Contacting the Company.” Calculation of Your Withdrawal. We determine your account value every normal business day after the close of the New York Stock Exchange (normally at 4:00 p.m. Eastern Time). We pay withdrawal amounts based on your account value as of the next valuation after we receive a request for withdrawal in good order at the address listed in “Contract Overview- Questions: Contacting the Company.” Delivery of Payment. Payments for withdrawal requests will be made in accordance with SEC requirements. Normally, your withdrawal amount will be sent no later than seven calendar days following our receipt of your properly completed disbursement form in good order. Reinvesting a Full Withdrawal. Within 30 days after a full withdrawal, if allowed by law and the contract, you may elect to reinvest all or a portion of the withdrawal. We must receive any reinvested amounts within 60 days of the withdrawal. We reserve the right, however, to accept a reinvestment election received more than 30 days after the withdrawal and accept proceeds received more than 60 days after the withdrawal. We will credit your account for the amount reinvested based upon the subaccount values next computed following our receipt of your request and the amount to be reinvested. We will credit the amount reinvested proportionally for annual maintenance fees and for early withdrawal charges imposed at the time of withdrawal. We will deduct from the amount reinvested any annual maintenance fee which fell due after the withdrawal and before the reinvestment. We will reinvest in the same investment options and proportions in place at the time of withdrawal. PRO.75998-11 22 SYSTEMATIC DISTRIBUTION OPTIONS Features of a Systematic Distribution Option These options may be exercised at any time during the accumulation A systematic distribution phase of the contract. option allows you to receive regular payments from your The following systematic distribution options may be available: contract, without moving into • SWO - Systematic Withdrawal Option. SWO is a series of the income phase. By automatic partial withdrawals from your account based on a remaining in the accumulation payment method you select. Consider this option if you would like a phase, you retain certain rights periodic income while retaining investment flexibility for amounts and investment flexibility not accumulated in the account.; and available during the income • Other Systematic Distribution Options. We may add additional phase. Because the account systematic distribution options from time to time. You may obtain remains in the accumulation additional information relating to any of the systematic distribution phase, all accumulation phase options from your local representative or by calling us at the number charges continue to apply. listed in “Contract Overview - Questions: Contacting the Company.” Systematic Distribution Option Availability. If allowed by applicable law, we may discontinue the availability of one or more of the systematic distribution options for new elections at any time, and/or to change the terms of future elections. Eligibility for a Systematic Distribution Option. To determine if you meet the age and account value criteria and to assess terms and conditions that may apply, contact your local representative or the Company at the number listed in “Contract Overview - Questions: Contacting the Company.” Terminating a Systematic Distribution Option. You may revoke a systematic distribution option at any time by submitting a written request to the address listed in “Contract Overview-Questions: Contacting the Company.” Once you revoke an option, you may not elect it again, until the next calendar year, nor may you elect any other systematic distribution option that may be available, unless you are allowed under the Internal Revenue Code of 1986, as amended (Tax Code). Charges and Taxation. When you elect a systematic distribution option, your account value remains in the accumulation phase and subject to the charges and deductions described in the “Fees” and “Fee Table” sections. Taking a withdrawal under a systematic distribution option may have tax consequences. See “Tax Considerations.” PRO.75998-11 23 DEATH BENEFIT This section provides During the Accumulation Phase information about the death benefit during the Who Receives the Death Benefit? If you would like certain individuals or accumulation phase. For death entities to receive a death benefit when it becomes payable, you may name benefit information applicable them as your beneficiaries. If you die and no beneficiary exists, the death to the income phase, see “The benefit will be paid in a lump sum to your estate. Income Phase.” Designating Your Beneficiary. You may designate a beneficiary on your Terms to Understand: application or by contacting your local representative or us as indicated in •Annuitant(s): The person(s) “Contract Overview - Questions: Contacting the Company.” on whose life (lives) or life expectancy(ies) the income When is a Death Benefit Payable? During the accumulation phase a death phase payments are based. benefit is payable when you, the contract holder, die. •Beneficiary(ies ): The person(s) or entity(ies) entitled Death Benefit Amount. The death benefit will equal your account value as to receive death benefit of the next time we value your account after the date on which we receive proceeds under the contract . proof of death and a payment request in a form acceptable to us. In addition •Claim Date: The date proof to this amount, some states require we pay interest on fixed interest options, of death and the beneficiary’s calculated from date of death at a rate specified by law. right to receive the death benefit and election of a death benefit payment option are Death Benefit - Methods of Payment received in good order at our administrative service center. (For payment options during the income phase, see “The Income Phase.”) Please contact our administrative service center to If you die during the accumulation phase of your contract, the following learn what information is payment options are available to your beneficiary, if allowed by the Tax required for a request for Code: payment of the death benefit to > Lump-sum payment; or be in good order. •Contingent Beneficiary(ies ): > Payment in accordance with any of the available income phase The person(s) or entity(ies) payment plans. See “The Income Phase - Payment Plans.” entitled to receive death benefit proceeds under the Unless the beneficiary elects otherwise, lump-sum payments will generally be contract . made into an interest bearing retained asset account that is backed by our general account. This account is not FDIC insured and can be accessed by the beneficiary through a draftbook feature. The beneficiary may access the entire death benefit proceeds at any time through the draftbook without penalty. Interest credited under this account may be less than you could earn if the lump sum payment was invested outside of the contract. Additionally, interest credited on this account may be less than under other settlement options available through the contract, and the Company seeks to earn a profit on this account. At the time of death benefit election, the beneficiary may elect to receive the death benefit proceeds directly by check rather than through the retained asset account draftbook feature by notifying us at the address shown in the “Contract Overview - Questions: Contacting the Company” section of this prospectus. PRO.75998-11 24 The following options are also available, however, the Tax Code limits how long the death benefit proceeds may be left in these options: Leave the account value invested in the contract; or Leave the account value on deposit in the Companys general account, and receive monthly, quarterly, semi-annual or annual interest payments at the interest rate then being credited on such deposits. Your beneficiary can withdraw the balance on deposit at any time or request to receive payment in accordance with any of the available income phase payment plans. See The Income Phase - Payment Plans. Steps Required for Death Benefits to be Paid to Your Beneficiary:  You must have designated a beneficiary(ies) for your contract;  Your beneficiary or someone on their behalf must provide us with proof of your death acceptable to us; and  Your beneficiary must elect one of the payment options available under the contract. We will not pay any death proceeds until the beneficiary elects a method of payment. Prior to the election of a payment method by the beneficiary, the account value will remain in the account and continue to be affected by the investment performance of the investment option(s) selected. The beneficiary will have the right to allocate or transfer amounts among available investment options. (Limitations may apply to transfers from the Fixed Account - see Appendix I.) We will mail payment to the beneficiary within seven calendar days after we receive proof of death and an election of the method of payment acceptable to us. Taxation. In general, payments received by your beneficiary after your death are taxed to the beneficiary in the same manner as if you had received those payments. Additionally, your beneficiary may be subject to tax penalties if he or she does not begin receiving death benefit payments within the time frame required by the Tax Code. See Tax Considerations. PRO.75998-11 25 THE INCOME PHASE We may have used the During the income phase you stop contributing dollars to your account and following terms in prior start receiving payments from your accumulated account value. prospectuses: •Annuity Phase - Income Initiating Payments. At least 30 days before the date you want to start Phase receiving income phase payments, you must notify us in writing of all of the •Annuity Option - Income following: Phase Payment Option • Payment start date; •Annuity Payment - Income • Income phase payment option (see the payment options table in this Phase Payment section); •Annuitization - Initiating • Payment frequency (i.e. monthly, quarterly, semi-annually or annually); Income Phase Payments • Choice of fixed or variable payments or a combination of fixed and variable payments; and • Selection of an assumed net investment rate (only if variable payments are elected). Your account will continue in the accumulation phase until you properly initiate income phase payments. Once an income phase payment option is selected, it may not be changed. What Affects Payment Amounts? Some of the factors that may affect the amount of your income phase payments include your age, gender, account value, the income phase payment option selected, the number of guaranteed payments (if any) selected, and whether you select fixed, variable or a combination of both fixed and variable payments, and, for variable payments, the assumed net investment rate selected. Fixed Payments. Amounts funding fixed income phase payments will be held in the Company’s general account. The amount of fixed payments does not vary with investment performance over time. Variable Payments. Amounts funding your variable income phase payments will be invested in subaccount(s) you select. Subaccounts available during the accumulation phase may not be available during the income phase. Currently, the ING Balanced Portfolio, ING Intermediate Bond Portfolio and ING Growth and Income Portfolio are the only subaccounts available during the income phase. For variable payments, you must also select an assumed net investment rate. Assumed Net Investment Rate. If you select variable income phase payments, you must also select an assumed net investment rate of either 5% or 3.5%. If you select a 5% rate, your first payment will be higher, but subsequent payments will increase only if the investment performance of the subaccounts you selected is greater than 5% annually, after deduction of fees. Payment amounts will decline if the investment performance is less than 5%, after deduction of fees. PRO.75998-11 26 If you select a 3.5% rate, your first income phase payment will be lower and subsequent payments will increase more rapidly or decline more slowly depending upon changes to the net investment performance of the subaccounts you selected. For more information about selecting an assumed net investment rate, call us for a copy of the SAI. See “Contract Overview - Questions: Contacting the Company.” Minimum Payment Amounts. The income phase payment option you select must result in: • A first income phase payment of at least $20; or • Total yearly income phase payments of at least $100. If your account value is too low to meet these minimum payment amounts you will receive one lump-sum payment. Restrictions on Start Dates and the Duration of Payments. When income phase payments start, the age of the annuitant plus the number of years for which payments are guaranteed may not exceed 95. Income phase payments will not begin until you have selected an income phase payment option. Failure to select an income phase payment option may have adverse tax consequences. You should consult with a qualified tax adviser if you are considering this course of action. Charges Deducted . When you select an income payment phase option (one of the options listed in the tables immediately below), a mortality and expense risk charge, consisting of a daily deduction of 1.25% on an annual basis, will be deducted from amounts held in the subaccounts. This charge compensates us for mortality and expense risks we assume under variable income phase payout options and is applicable to all variable income phase payout options, including variable nonlifetime options under which we do not assume mortality risk. In this situation, this charge will be used to cover expenses. Although we expect to make a profit from this fee, we do not always do so. For variable options under which we do not assume a mortality risk, we may make a larger profit than under other options. We may also deduct a daily administrative charge of 0.25% annually from amounts held in the subaccounts. Death Benefit During the Income Phase. The death benefits that may be available to a beneficiary are outlined in the income phase payment option table below. If a lump-sum payment is due as a death benefit, we will make payment within seven calendar days after we receive proof of death acceptable to us and the request for payment in good order at the address listed in “Contract Overview-Questions: Contacting the Company.” If the continuing income phase payments are elected, the beneficiary may not elect to receive a lump-sum at a future date unless the income phase payment option specifically allows a withdrawal right. We will calculate the value of any death benefit at the next valuation after we receive proof of death and a request for payment. Such value will be reduced by any payments we made after the date of death. Unless the beneficiary elects otherwise, lump-sum payments will generally be made into an interest bearing retained asset account that is backed by our general account. This account is not FDIC insured and can be accessed by the beneficiary through a draftbook feature. The beneficiary may access the entire death benefit proceeds at any time through the draftbook without penalty. Interest credited under this account may be less than you could earn if the lump sum payment was invested outside of the contract. Additionally, interest credited on this account may be less than under other settlement options available through the contract, and the Company seeks to earn a profit on this account. At the time of death benefit election, the beneficiary may elect to receive the death benefit proceeds directly by check rather than through the retained asset account draftbook feature by notifying us at the address shown in the “Contract Overview - Questions: Contacting the Company” section of this prospectus. Partial Entry into the Income Phase. You may elect an income phase payment option for a portion of your account dollars, while leaving the remaining portion invested in the accumulation phase. Consult a tax adviser before electing this option. The same or a different income phase payment option may be selected for the portion left invested in the accumulation phase. See Tax Considerations – Taxation of Income Phase Annuity Payments. Taxation. To avoid certain tax penalties, you or your beneficiary must meet the distribution rules imposed by the Tax Code. Additionally, when selecting an income phase payment option, the Tax Code requires that your expected payments will not exceed certain durations. See “Tax Considerations” for additional information. PRO.75998-11 27 Income Phase Payment Options The following table lists the income phase payment options and accompanying death benefits available during the income phase. We may offer additional income phase payment options under the contract from time to time. Once income phase payments begin, the income phase payment option selected may not be changed. Terms to understand: Annuitant(s): The person(s) on whose life expectancy(ies) the income phase payments are based; and Beneficiary(ies): The person(s) or entity(ies) entitled to receive a death benefit under the contract. Lifetime Income Phase Payment Options Length of Payments: For as long as the annuitant lives. It is possible that only one payment will be Life Income made if the annuitant dies prior to the second payments due date. Death Benefit - None: All payments end upon the annuitants death. Length of Payments: For as long as the annuitant lives, with payments guaranteed for your choice of 5, 10, 15 or 20 years or as otherwise specified in the contract. Life Income - Death Benefit - Payment to the Beneficiary: If the annuitant dies before we have made all the Guaranteed guaranteed payments, we will continue to pay the beneficiary the remaining guaranteed payments Payments* unless the beneficiary elects to receive a lump-sum payment equal to the present value of the remaining guaranteed payments. Length of Payments: For as long as either annuitant lives. It is possible that only one payment will be made if both annuitants die before the second payments due date. Continuing Payments: Life Income - Two  When you select this option you choose for 100%, 66 2/3% or 50% of the payment to continue to Lives the surviving annuitant after the first death; or  100% of the payment to continue to the annuitant on the second annuitants death, and 50% of the payment will continue to the second annuitant on the annuitants death. Death Benefit - None: All payments end upon the death of both annuitants. Length of Payments: For as long as either annuitant lives, with payments guaranteed for a minimum of 120 months. Life Income - Two Continuing Payments: 100% of the payment will continue to the surviving annuitant after the first Lives with death. Guaranteed Death Benefit - Payment to the Beneficiary: If both annuitants die before the guaranteed Payments* payments have all been paid, we will continue to pay the beneficiary the remaining guaranteed payments, unless the beneficiary elects to receive a lump-sum payment equal to the present value of the remaining guaranteed payments. Nonlifetime Income Phase Payment Options Length of Payment: You may select payments for 3-30 years. In certain cases a lump-sum payment may be requested at any time. (see below) Nonlifetime- Death Benefit - Payment to the Beneficiary: If the annuitant dies before we make all the Guaranteed guaranteed payments, we will continue to pay the beneficiary the remaining guaranteed payments, Payments* unless the beneficiary elects to receive a lump-sum payment equal to the present value of the remaining guaranteed payments. Lump-Sum Payment: If the Nonlifetime - Guaranteed Payments option is elected with variable payments, you may request at any time that all or a portion of the present value of the remaining payments be paid in one lump sum. Any such lump-sum payment will be treated as a withdrawal during the accumulation phase and if the election is made during the early withdrawal charge period we will charge the applicable early withdrawal charge. If the early withdrawal charge is based on completed purchase payment periods, each year that passes after income payments have begun is treated as a completed purchase payment period even though no additional purchase payments have been made. See Fees - Early Withdrawal Charge. We will send lump-sum payments within seven calendar days after we receive the request for payment in good order at the address listed in Contract Overview-Questions: Contacting the Company. Calculation of Lump-Sum Payments: If a lump-sum payment is available under the income phase payment options above, the rate used to calculate the present value for the remaining guaranteed payments is the same rate we used to calculate the income phase payments (i.e. the actual fixed rate used for the fixed payments or the 3.5% or 5% assumed net investment rate used for variable payments). *Guaranteed period payments may not extend beyond the shorter of your life expectancy or until your age 95. PRO.75998-11 28 CONTRACT DISTRIBUTION General. The Companys subsidiary, ING Financial Advisers, LLC, serves as the principal underwriter for the contracts. ING Financial Advisers, LLC, a Delaware limited liability company, is registered as a broker-dealer with the SEC. ING Financial Advisers, LLC is also a member of the Financial Industry Regulatory Authority (FINRA) and the Securities Investor Protection Corporation (SIPC). ING Financial Advisers, LLCs principal office is located at One Orange Way, Windsor, Connecticut 06095-4774. We sell the contracts through licensed insurance agents who are registered representatives of broker-dealers that have entered into selling agreements with ING Financial Advisers, LLC. We refer to these broker-dealers as distributors. The following distributors are affiliated with the company and have entered into selling agreements with ING Financial Advisers, LLC or the sale of our variable annuity contracts: ING Financial Partners, Inc; and Systematized Benefits Administrators, Inc. Registered representatives of distributors who solicit sales of the contracts typically receive a portion of the compensation paid to the distributor in the form of commissions or other compensation, depending upon the agreement between the distributor and the registered representative. This compensation, as well as other incentives or payments, is not paid directly by contract holders or the separate account, but instead is paid by us through ING Financial Advisers, LLC. We intend to recoup this compensation and sales expenses paid to distributors through fees and charges imposed under the contracts. Occasionally, ING Financial Advisers, LLC may enter into arrangements with independent entities to help find broker-dealers or banks interested in distributing the contract or to provide training, marketing and other sales- related functions, or administrative services. We will reimburse such entities for expenses related to and may pay fees to such entities in return for these services. ING Financial Advisers, LLC may also contract with independent third party broker-dealers who will act as wholesalers by assisting us in selecting broker-dealers or banks interested in acting as distributors. These wholesalers may also provide training, marketing and other sales related functions to the distributors and may provide certain administrative services in connection with the contract. ING Financial Advisers, LLC may pay such wholesalers compensation based upon purchase payments to contracts purchased through distributors that they select. ING Financial Advisers, LLC may also designate third parties to provide services in connection with the contracts such as reviewing applications for completeness and compliance with insurance requirements and providing the distributors with approved marketing material, prospectuses or other supplies. These parties may also receive payments for their services based upon purchase payments. ING Financial Advisers, LLC will pay all costs and expenses related to these services. PRO.75998-11 29 Compensation Arrangements. Registered representatives who offer and sell the contracts may be paid a commission. The maximum percentage amount that may be paid with respect to a given purchase payment is 2.75%. We may also pay asset-based compensation up to 0.10%. In addition, we may pay ongoing annual compensation of up to 40% of the commissions paid during the year in connection with certain premium received during that year, if the registered representative attains a certain threshold of sales of Company contracts. Individual registered representatives may receive all or a portion of compensation paid to their distributor, depending upon the firms practices. Commissions and annual payments, when combined, could exceed 2.75% of total premium payments. To the extent permitted by SEC and FINRA rules and other applicable laws and regulations, we may also pay or allow other promotional incentives or payments in the form of cash payments or other compensation to distributors, which may require the registered representative to attain a certain threshold of sales of Company products. We may also enter into special compensation arrangements with certain distributors based on those firms aggregate or anticipated assets under management, sales of the contracts or other criteria. These arrangements may include commission specials, in which additional commissions may be paid in connection with premium payments received for a limited time period, within the maximum 2.75% commission rate noted above. These special compensation arrangements will not be offered to all distributors, the terms of such arrangements may differ among distributors based on various factors, and may be limited only to ING Financial Partners, Inc. and other distributors affiliated with the Company. Any such compensation payable to a distributor will not result in any additional direct charge to you by us. Some sales personnel may receive various types of non-cash compensation as special sales incentives, including trips, and we may also pay for some sales personnel to attend educational and/or business seminars. Any such compensation will be paid in accordance with SEC and FINRA rules. Management personnel of the Company, and of its affiliated broker-dealers, may receive additional compensation if the overall amount of investments in funds advised by the Company or its affiliates meets certain target levels or increases over time. Compensation for certain management personnel, including sales management personnel, may be enhanced if the overall amount of investments in the contracts and other products issued or advised by the Company or its affiliates increases over time. Certain sales management personnel may also receive compensation that is a specific percentage of the commissions paid to distributors or of purchase payments received under the contracts. In addition to direct cash compensation for sales of contracts described above, through ING Financial Advisers, LLC we may also pay distributors additional compensation or reimbursement of expenses for their efforts in selling contracts to you and other customers. These amounts may include:  Marketing/distribution allowances that may be based on the percentages of purchase payments received, the aggregate commissions paid and/or the aggregate assets held in relation to certain types of designated insurance products issued by the Company and/or its affiliates during the year;  Loans or advances of commissions in anticipation of future receipt of purchase payments (a form of lending to registered representatives). These loans may have advantageous terms, such as reduction or elimination of the interest charged on the loan and/or forgiveness of the principal amount of the loan, which may be conditioned on sales;  Education and training allowances to facilitate our attendance at certain educational and training meetings to provide information and training about our products. We also hold training programs from time to time at our own expense;  Sponsorship payments or reimbursements for distributors to use in sales contests and/or meetings for their registered representatives who sell our products. We do not hold contests based solely on sales of this product;  Certain overrides and other benefits that may include cash compensation based on the amount of earned commissions, representative recruiting or other activities that promote the sale of contracts; and  Additional cash or noncash compensation and reimbursements permissible under existing law. This may include, but is not limited to, cash incentives, merchandise, trips, occasional entertainment, meals and tickets to sporting events, client appreciation events, business and educational enhancement items, payment for travel expenses (including meals and lodging) to pre-approved training and education seminars, and payment for advertising and sales campaigns. We pay dealer concessions, wholesaling fees, overrides, bonuses, other allowances and benefits and the costs of all other incentives or training programs from our resources, which include the fees and charges imposed under the contracts. PRO.75998-11 30 The following is a list of the top 25 distributors that, during 2010, received the most compensation, in the aggregate, from us in connection with the sale of registered variable annuity contracts issued by the Company, ranked by total dollars received:  LPL Financial Corporation  Morgan Keegan and Company, Inc.  Symetra Investment Services, Inc.  Cadaret, Grant & Co., Inc.  ING Financial Partners, Inc.  Financial Telesis Inc./Jhw Financial Services Inc.  American Portfolios Financial Services, Inc.  Lincoln Investment Planning, Inc.  NIA Securities, L.L.C.  Wells Fargo & Company  Morgan Stanley Smith Barney LLC  Multi-Financial Securities Corporation  SagePoint Financial, Inc.  M Holdings Securities, Inc.  Valor Insurance Agency Inc.  NRP Financial, Inc.  Lincoln Financial Group  UVEST Financial Services Group, Inc.  Financial Network Investment Corporation  Securities America, Inc.  Walnut Street Securities, Inc.®  National Planning Corporation  NFP Securities, Inc.  Royal Alliance Associates, Inc.  Woodbury Financial Services, Inc. If the amounts paid to ING Financial Advisers, LLC were included, ING Financial Advisers, LLC would be first on the list. This is a general discussion of the types and levels of compensation paid by us for the sale of our variable annuity contracts. It is important for you to know that the payment of volume or sales-based compensation to a distributor or registered representative may provide that registered representative a financial incentive to promote our contracts and/or services over those of another Company, and may also provide a financial incentive to promote one of our contracts over another. Third Party Compensation Arrangements. Please be aware that:  The Company may seek to promote itself and the contracts by sponsoring or contributing to events sponsored by various associations, professional organizations and labor organizations; and  The Company may make payments to associations and organizations, including labor organizations, which endorse or otherwise recommend the contracts to their membership. If an endorsement is a factor in your contract purchasing decision, more information on the payment arrangement, if any, is available upon your request. PRO.75998-11 31 TAX CONSIDERATIONS Introduction In this Section The contract described in this prospectus is designed to be treated as an annuity for U.S. federal income tax purposes. This section discusses our Introduction understanding of current federal income tax laws affecting the contract. The U.S. federal income tax treatment of the contract is complex and sometimes Taxation of Nonqualified uncertain. You should keep the following in mind when reading this section: Contracts · Your tax position (or the tax position of the designated beneficiary, as applicable) may influence the federal taxation of amounts held or paid out Possible Changes in Taxation under the contract; · Tax laws change. It is possible that a change in the future could affect Taxation of the Company contracts issued in the past, including the contract described in this When consulting a qualified prospectus; tax adviser, be certain that he · This section addresses some, but not all, applicable federal income tax or she has expertise in the Tax rules and does not discuss federal estate and gift tax implications, state Code sections applicable to and local taxes or any other tax provisions; and your tax concerns. · No assurance can be given that the IRS would not assert, or that a court would not sustain, a position contrary to any of those set forth below. We do not intend this information to be tax advice. No attempt is made to provide more than a general summary of information about the use of the contract with tax-qualified retirement arrangements, and the Tax Code may contain other restrictions and conditions that are not included in this summary. You should consult with a qualified tax adviser for advice about the effect of federal income tax laws, state tax laws or any other tax laws affecting the contract or any transactions involving the contract. Types of Contracts: Nonqualified The contracts described in this prospectus may be purchased on a non-tax qualified basis (“nonqualified contracts”) or purchased on a tax-qualified basis (“qualified contracts”). Nonqualified Contracts. Nonqualified contracts are not related to retirement plans that receive special income tax treatment under the Tax Code. Rather, they are purchased with after- tax contributions and are purchased to save money for retirement in exchange for with the right to receive annuity payments for either a specified period of time or over the a lifetime of an individual Taxation of Nonqualified Contracts Taxation of Gains Prior to Distribution. General. Tax Code section 72 governs the general federal income taxation of annuity contracts in general. We believe that if the contract owner is you are a natural person (in other words, an individual), the contract owner you will generally not be taxed on increases in the value of his or her nonqualified contract until a distribution occurs or until income phase annuity payments begin. This assumes that the contract will qualify as an annuity contract for federal income tax purposes. For these purposes, the agreement to assign or pledge any portion of the contract’s account contract value generally will be treated as a distribution. In order to be eligible to defer federal income receive deferral of taxation on increases in the account value, each of, the following requirements must be satisfied. · Diversification. Tax Code section 817(h) requires that in a nonqualified contract the investments of the funds be “adequately diversified” in accordance with Treasury Regulations in order for the contract to qualify as an annuity contract under federal tax law. The separate account, through the funds, intends to comply with the diversification requirements prescribed by Tax Code section 817(h) and by the Treasury in Reg. Sec. 1.817-5, which affects how the funds’ assets may be invested. If it is determined, however, that your contract does not satisfy the applicable diversification requirements and rulings because a subaccount’s corresponding fund fails to be adequately diversified for whatever reason, we will take appropriate steps to bring your contract into compliance with such regulations and rulings, and we reserve the right to modify your contract as necessary to do so; PRO.75998-11 32 · Investor Control. Although earnings under nonqualified contracts are generally are not taxed until withdrawn, the Internal Revenue Service (IRS) has stated in published rulings that a variable contract owner will be considered the owner of separate account assets if the contract owner possesses incidents of investment control over such assets In these circumstances, income and gains from the separate account assets would be currently includible in the variable contract owner’s gross income. Future guidance regarding the extent to which contract owners could direct their investments among subaccounts without being treated as owners of the underlying assets of the separate account may adversely affect the tax treatment of existing contracts, such as the contract described in this prospectus. The Company therefore reserves the right to modify the contracts contract as necessary to attempt to prevent the contract holder from being considered the federal tax owner of a pro rata share of the assets of the separate account for federal income tax purposes.; · Required Distributions. In order to be treated as an annuity contract for federal income tax purposes, the Tax Code requires any nonqualified contract to contain certain provisions specifying how your interest in the contract will be distributed in the event of your death. The nonqualified contracts contain provisions that are intended to comply with these Tax Code requirements, although no regulations interpreting these requirements have yet been issued. When such requirements are clarified by regulation or otherwise, we intend to review such distribution provisions and modify them if necessary to assure that they comply with the applicable requirements; · Non-Natural Holders of a Nonqualified-Qualified Contract. If the contract owner of If you are not a natural person, a nonqualified contract is not a natural person, the contract generally is not treated as an annuity for federal income tax purposes and any such the income on such contract for the applicable taxable year is currently taxable as ordinary income. Income on the contract during the taxable year is equal to any increase in the account contract value over the “investment in the contract” (generally, the premiums or other consideration you paid for the contract, less any nontaxable withdrawals) during the taxable year. There are some exceptions to this rule, and a non-natural person considering an investment in the contract should consult with a qualified its tax adviser prior to purchasing the contract. When the contract owner is not a natural person and the primary annuitant dies, the same rules apply on the death of the primary annuitant as outlined above for the death of a contract owner. When the contract owner is a non-natural person, a change in the annuitant is treated as the death of the contract owner.; and · Delayed Income Phase Annuity Starting Date. If the contract’s income phase annuity starting date occurs (or is scheduled to occur) at a time when the annuitant has reached, or will have reached, an advanced age (e.g., after age 9585), it is possible that the contract could would not be treated as an annuity for federal income tax purposes. In that event, the income and gains under such the contract could be currently includible in your taxable income. Taxation of Distributions General. When a withdrawal from a nonqualified contract occurs, the amount received will be treated as ordinary income subject to federal income tax up to an amount equal to the excess (if any) of the contract value (unreduced by the amount of any early withdrawal surrender charge) immediately before the distribution over the contract owner’s investment in the contract at such that time. Investment in the contract is generally equal to the amount of all premiums to the contract, plus amounts previously included in your taxable gross income as the result of certain loans, assignments or gifts, less the aggregate amount of non-taxable distributions previously made. In the case of a surrender under a nonqualified contract, the amount received generally will be taxable only to the extent it exceeds the contract owner’s investment in the contract (cost basis). 10% Penalty Tax. A distribution from a nonqualified contract may be subject to a federal tax penalty equal to 10% of the amount treated as income. In general, however, there is no penalty on distributions: · Made on or after the taxpayer reaches age 59½; · Made on or after the death of a contract owner (the annuitant if the contract owner is a non-natural person); · Attributable to the taxpayer’s becoming disabled as defined in the Tax Code; · Made as part of a series of substantially equal periodic payments (at least annually) over your life or life expectancy or the joint lives or joint life expectancies of you and your designated beneficiary; or · The distribution is allocable to investment in the contract before August 14, 1982. PRO.75998-11 33 The 10% penalty does not apply to distributions from an immediate annuity as defined in the Tax Code. Other exceptions may be applicable under certain circumstances and special rules may be applicable in connection with the exceptions enumerated above. A tax adviser should be consulted with regard to exceptions from the penalty tax. Tax-Free Exchanges. Section 1035 of the Tax Code permits the exchange of a life insurance, endowment or annuity contract for an annuity contract on a tax-free basis. In such instance, the investment in the contract in the old contract will carry over to the new contract. You should consult with your tax advisor regarding procedures for making section 1035 exchanges. If your contract is purchased through a tax-free exchange of a life insurance, endowment or annuity contract that was purchased prior to August 14, 1982, then any distributions other than annuity payments will be treated, for tax purposes, as coming: · First, from any remaining investment in the contract made prior to August 14, 1982 and exchanged into the contract; · Next, from any income on the contract attributable to the investment made prior to August 14, 1982; · Then, from any remaining income on the contract; and · Lastly, from any remaining investment in the contract. The IRS has concluded that in certain instances, the partial exchange of a portion of one annuity contract for another contract will be tax-free. Pursuant to IRS guidance, receipt of withdrawals, surrenders or annuity payments (annuitizations) from either the original contract or the new contract during the 12 month period following the partial exchange may retroactively negate the partial exchange. If the partial exchange is retroactively negated, the partial surrender of the original contract will be treated as a withdrawal, taxable as ordinary income to the extent of gain in the original contract and, if the partial exchange occurred prior to you reaching age 59½ , may be subject to an additional 10% tax penalty. A taxable event may be avoided if requirements identified as a qualifying event are satisfied. We are not responsible for the manner in which any other insurance company, for tax reporting purposes, or the IRS, with respect to the ultimate tax treatment, recognizes or reports a partial exchange. We strongly advise you to discuss any proposed 1035 exchange or subsequent distribution within 12 months with your tax advisor prior to proceeding with the transaction. Taxation of Annuity Payments. Although tax consequences may vary depending on the payment option elected under an annuity contract, a portion of each annuity payment is generally not taxed and the remainder is taxed as ordinary income. The non-taxable portion of an annuity payment is generally determined in a manner that is designed to allow you to recover your investment in the contract ratably on a tax-free basis over the expected stream of annuity payments, as determined when annuity payments start. Once your investment in the contract has been fully recovered, however, the full amount of each subsequent annuity payment is subject to tax as ordinary income. On September 27, 2010, President Obama signed into law the Small Business Jobs Act of 2010 which included language that permits the partial annuitization of non-qualified annuities, effective for amounts received in taxable years beginning after December 31, 2010. The provision applies an exclusion ratio to any amount received as an annuity under a portion of an annuity provided that the annuity payments are made for a period of 10 years or more or for life. Pending the issuance of clarifying guidance, the application of this law change is unclear. Please consult your tax adviser before electing a partial annuitization. Death Benefits. Amounts may be distributed from a contract because of your death or the death of the annuitant. Generally, such amounts are includible in the income of the recipient as follows: · If distributed in a lump sum, they are taxed in the same manner as a surrender of the contract, or · If distributed under a payment option, they are taxed in the same way as annuity payments. Special rules may apply to amounts distributed after a Beneficiary has elected to maintain contract value and receive payments. Different distribution requirements apply if your death occurs: · After you begin receiving annuity payments under the contract; or · Before you begin receiving such distributions. PRO.75998-11 34
